Title: From James Madison to Zebulon Hollingsworth, 26 October 1804 (Abstract)
From: Madison, James
To: Hollingsworth, Zebulon


26 October 1804, Department of State. “I will thank you to transmit to me, as soon as you can make it convenient, a statement comprizing the result of the investigations on the subject of a complaint of the British Minister, which you are requested to make in conjunction with the Collector of Baltimore, by my letter of the 28th. of August last. The intimation that you would lay the evidence you might collect before the Grand Jury, has been duly received.”
